COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-104-CV





IN RE WENDY ARCHER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus, relator’s motion for emergency relief, relator’s request for issuance of emergency stay, and the response of the real party in interest and is of the opinion that all relief should be denied.  Accordingly, relator’s petition for writ of mandamus, motion for emergency relief, and request for issuance of emergency stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  MCCOY and WALKER, JJ.



DELIVERED:  May 7, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4., 52.8(d).